February 13, 2014 Zions 2014 Biennial Investor Conference Forward-Looking Statements This presentation contains statements that relate to the projected or modeled performance or condition of Zions Bancorporation and elements of or affecting such performance or condition, including statements with respect to forecasts, opportunities, models, illustrations, scenarios, beliefs, plans, objectives, goals, guidance, expectations, anticipations or estimates, and similar matters.These statements constitute forward-looking information within the meaning of the Private Securities Litigation Reform Act.Actual facts, determinations, results or achievements may differ materially from the statements provided in this presentation since such statements involve significant known and unknown risks and uncertainties.Factors that might cause such differences include, but are not limited to: competitive pressures among financial institutions; economic, market and business conditions, either nationally, internationally, or locally in areas in which Zions Bancorporation conducts its operations, being less favorable than expected; changes in the interest rate environment reducing expected interest margins; changes in debt, equity and securities markets; adverse legislation or regulatory changes; and other factors described in Zions Bancorporation’s most recent annual and quarterly reports.In addition, the statements contained in this presentation are based on facts and circumstances as understood by management of the company on the date of this presentation, which may change in the future.Except as required by law, Zions Bancorporation disclaims any obligation to update any statements or to publicly announce the result of any revisions to any of the forward-looking statements included herein to reflect future events, developments, determinations or understandings. 2 Agenda •Overview •Return On Equity: Scenario Analysis •Under the Hood: Net Interest Margin •Fee Income Initiative •Risk Oversight and Credit Management •CDO Portfolio and Volcker Rule Update •CCAR •FutureCore •Updated Guidance •Appendix 3 Capital Levels are In Line to Strong Relative to Peers Source: Company documents for Zions as of 4Q13, SNL Financial as of3Q13 for peers. Loss absorbing capital defined to include tangible common equity, Basel III-qualifyingnon-common Tier 1 equity, and the allowance for credit losses Credit Quality is Improving and is In Line-to-Better Than Peers Nonperforming Lending Related Assets and Classified Loans Nonperforming ratio consists of nonaccrual loans, real estate owned, and loans 90+ days past due and still accruing.
